In an action to foreclose a mortgage on real property, the appeal is from an order and judgment (one paper) granting respondent’s motion for summary judgment striking out appellants’ answer and counterclaim. Order and judgment reversed, with $10 costs and disbursements, and motion denied, with $10 costs. A triable issue of fact is presented as to whether there was any consideration for the mortgage. (Di Menna & Sons v. City of New York, 301 N. Y. 118; Braun v. Carey, 280 App. Div. 1019; Chapman v. Chapman, 284 App. Div. 504, 509.) Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.